


EXHIBIT 10(c)


[Note: Portions of this document have been omitted
and filed separately with the Commission pursuant to a
confidential treatment request under 17 C.F.R. 240.24b-2.]
[exhibitlogoa01.jpg]
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT


PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of the
1st day of October, 2014 (the “Grant Date”) between Campbell Soup Company (the
“Company”) and Jeff Dunn (the “Participant”), an employee of the Company.


WHEREAS, the Company desires to award the Participant restricted stock units,
which each represent a right to receive one share of Capital Stock of the
Company (the “Restricted Stock Units”) as hereinafter provided, under the
Campbell Soup Company 2005 Long-Term Incentive Plan (the “Plan”). Except as
otherwise provided, the terms used herein shall have the same meaning as in the
Plan.


NOW, THEREFORE, in consideration of valuable considerations the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1.    Award of Restricted Stock Units. The Company hereby confirms the award to
the Participant on the Grant Date by the Compensation and Organization Committee
of the Board of Directors (the “Committee”) of 96,953 Restricted Stock Units.
The Restricted Stock Units are in all respects limited and conditioned as
hereinafter provided, and are subject in all respects to the Plan’s terms and
conditions, as amended.


2.    Restriction Period; Payment. Subject to the terms of this Agreement and
the Plan and provided that financial objectives, referenced in Attachment A,
have been met, following certification by the Company’s Chief Executive Officer
and the Committee following the end of fiscal year 2015 and fiscal year 2016,
respectively, and the Participant remains continuously employed throughout the
vesting periods set forth below, a portion of the Restricted Stock Units shall
vest upon each of the “Vesting Dates”, as set forth below:


Restriction
Period
Vesting Dates
Number of Restricted
Stock Units
1
September 30, 2015
38,781
2
September 30, 2016
58,172



Except as otherwise provided below and based upon the achievement of the
financial performance metrics set forth in Attachment A, the Company shall
deliver to the Participant one share of the Company’s Capital Stock for a vested
Restricted Stock Unit during the month following each applicable Vesting Date.
In lieu of issuing fractional shares of the Company’s Capital Stock, the Company
shall round the shares to the nearest whole share. Unless terminated earlier
under Section 4 below, a Participant’s rights under this Agreement shall
terminate with respect to each Restricted Stock Unit at the time such Restricted
Stock Unit is converted into the Company’s Capital Stock.


3.    Dividend Equivalent Payment. After a Vesting Date, Participant shall be
paid in cash the accumulated amount equivalent to the dividends which would have
been paid on the Company’s Capital Stock underlying the Restricted Stock Units
to the extent the Company’s Board of Directors had approved and declared a
dividend on its Capital Stock. Such dividend equivalent amount shall be paid
during the month following that Vesting Date. Subject to Section 4 below, the
dividend equivalent payment shall be forfeited for any Restricted Stock Units
terminated under Section 4 if the Participant is no longer employed by the
Company or its subsidiaries and an exception does not apply.



1

--------------------------------------------------------------------------------




4.Early Termination of Restricted Stock Unit; Termination of Employment. The
Restricted Stock Units shall terminate and become null and void if and when the
Participant ceases for any reason to be an employee of the Company or its
subsidiaries, including but not limited to termination for Cause or voluntary
resignation, except as provided in below:


(a)
Total Disability or Death; Involuntary Termination. If the Participant’s
employment is terminated: (i) as the result of the Participant’s Total
Disability or death; or (ii) by the Company for reasons other than Cause, the
Participant shall vest on the Vesting Date in a prorated portion of his or her
Restricted Stock Units under this Agreement according to the following formula:



Restriction Period
1
2
Number of months worked from Grant Date to termination date divided by 12;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the first Vesting Date shall vest on the first Vesting Date based on actual
performance as outlined in Attachment A.
Number of months worked from Grant Date to termination date divided by 24;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the second Vesting Date shall vest on the second Vesting Date based on actual
performance as outlined in Attachment A.



The Company will deliver to the Participant, or his or her legal representative,
one share of the Company’s Capital Stock for each Restricted Stock Unit that
vests on a Vesting Date in accordance with Section 2.


(i)
For purposes of this Agreement, the following terms shall have the meanings set
forth below:



A.
“Total Disability” means “Total Disability” or “Totally Disabled” as that term
is defined under a Company-sponsored long-term disability plan from which the
Participant is receiving disability benefits and which is in effect from time to
time on and after the Grant Date.



B.
“Cause” means termination of a participant’s employment by reason of his or her
(1) engaging in gross misconduct that is injurious to the Company, monetarily or
otherwise, (2) misappropriation of funds, (3) willful misrepresentation to the
directors or officers of the Company, (4) gross negligence in the performance of
the participant’s duties having an adverse effect on the business, operations,
assets, properties or financial condition of the Company, (5) conviction of a
crime involving moral turpitude, or (6) entering into competition with the
Company. The determination of whether a participant’s employment was terminated
for cause shall be determined by the Company in its good faith judgment.



5.    Withholding of Taxes. The Company or the subsidiary which employs the
Participant shall be entitled to require, as a condition of making any payments
or issuing any shares upon vesting of the Restricted Stock Units, that the
Participant or other person entitled to such shares or other payment pay any
sums required to be withheld by federal, state, local, or other applicable tax
law with respect to such vesting or payment. Alternatively, the Company or such
subsidiary, in its discretion, may make such provisions for the withholding of
taxes as it deems appropriate (including, without limitation, withholding the
taxes due from compensation otherwise payable to the Participant or reducing the
number of shares otherwise deliverable with respect to the award (with the value
based on the closing price on the NYSE composite tape on the tax date) by the
amount necessary to satisfy such withholding obligations).



2

--------------------------------------------------------------------------------




6.    Non-Transferability of Restricted Stock Units. Participant’s right in the
Restricted Stock Units awarded under this Agreement and any interest therein may
not be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner, other than by will or by the laws of descent or distribution. Restricted
Stock Units shall not be subject to execution, attachment or other process.


7.    Severability. If one or more of the provisions of this Award Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Agreement to be
construed so as to foster the intent of this Agreement and the Plan.


8.    Internal Revenue Code Section 409A. This Agreement shall be interpreted,
operated, and administered in a manner so as not to subject Participant to the
assessment of additional taxes or interest under Code section 409A to the extent
such Participant or any payment under this Agreement is subject to U.S. tax
laws, and this Agreement shall be amended as the Company, in its sole
discretion, determines is necessary and appropriate to avoid the application of
any such taxes or interest.


9.    Entire Agreement. The terms of the Plan and this Agreement when signed by
Participant will constitute the entire agreement with respect to the subject
matter hereof. This Agreement supersedes any prior agreements, representations
or promises of the parties relating to the subject matter hereof.


10.    Governing Law. This Agreement shall be construed in accordance with, and
its interpretation shall otherwise be governed by, New Jersey law.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized executive, and the Participant has hereunto set his or her hand
and seal, all as of the day and year first above written.


CAMPBELL SOUP COMPANY






By:    /s/ Robert J. Centonze         
Robert J. Centonze
Vice President, Total Rewards








/s/ Jeff Dunn
Participant



3

--------------------------------------------------------------------------------




Attachment A
Special Performance Incentive
Performance Stock Unit Grant - The actual number of units granted were
determined on October 1, 2014 based upon the average closing Campbell Soup
Company stock price from the 20 trading days leading up to the grant date. The
number of units that vest will be based on meeting Bolthouse Farms Financial
Objectives (Net Sales and EBITDA) for FY15 and FY16, based on the FY15-17
Strategic Plan. The grant will vest 40% on September 30, 2015 based on FY15
results, and 60% on September 30, 2016 based on FY16 results.


“Target” EBITDA performance must be achieved in order for any units to vest for
each respective year. Metrics for “Target” are based on the Bolthouse FY15
Strategic Plan; “Exceeds” represents a [*****]% growth rate each year in both
Net Sales and EBITDA; “Threshold” for Net Sales reflects a minimum growth rate
of [*****]% for each year.


($-Millions)
 
Threshold
Target
Exceeds Target
 
 
BHF Strategic Plan
 
$ millions
FY15
FY16
FY15
FY16
FY15
FY16
Net Sales
$[*****] 
$[*****]
$[*****]
$[*****]
$[*****]
$[*****]
EBITDA
N/A
N/A
$[*****]
$[*****]
$[*****]
$[*****]
 
 
 
 
 
 
 
 
 
Vesting Opportunity
 
 
 
Total Available
Threshold
Target*
Exceeds Tgt
 
 
 
100%
$3.36 million
$4.2 million
$6.3 million
 
 
FY15
40%
$1.34 (80%)
$1.68 (100%)
$2.52 (150%)
 
 
FY16
60%
$2.02 (80%)
$2.52 (100%)
$3.78 (150%)
 
 

* Represents the target value of the grant. Units were granted on October 1,
2014 and were calculated as described above.


You will vest only at the Threshold level (80%) if both the Net Sales Threshold
is met and the EBTDA Target is met for the respective performance period.
Vesting at the Target (100%) and Exceeds (150%) level requires the targets for
both performance measures for such level to be achieved for the respective
performance period. For results between Target and Exceeds, a straight-line
interpolated vesting percentage will be calculated for each metric and each
metric will be equally weighted when determining the interpolated vesting
percentage.




















*****Commercial terms omitted and filed separately with the Commission.
Confidential treatment requested under 17 C.F.R. 240.24b-2.

4